Citation Nr: 1342528	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to October 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2011, the Veteran at the RO testified at a Board videoconference hearing before the undersigned, and a copy of the transcript has been associated with the claims folder.  

In a December 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for prostate cancer, to include as due to AO exposure.  The Veteran appealed the Board's decision denying service connection to the United States Court of Appeals for Veterans Claims (Court).  In a December 2012 Order, the Court granted a December 2012 Joint Motion for Remand and remanded the matter for proceedings consistent with the Motion which included vacating the December 2011 Board decision denying service connection for prostate cancer.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he currently suffers from prostate cancer as a result of in-service exposure to Agent Orange.  He asserts that he served two tours in Vietnam aboard the USS Prime in 1968 and 1969 in Da Nang, Vietnam.  He indicated that he was in Da Nang from December 1968 to January 1969 having docked there for five hours.  He also indicated that he was abroad from August 26, 1968, to October 26, 1968, and on the USS Prime from May 26, 1968, to October 25, 1968 when the ship docked in Da Nang.  As pointed out by the parties in the Joint Motion for Remand, the Veteran's service personnel records reflect that he served aboard the USS Prime from January 3, 1969, to August 27, 1970.  

Pursuant to the Veteran's statements as to Vietnam service, in March 2009 the RO requested that the U.S. Army and Joint Services Records Research Center (JSSRC) verify the Veteran's presence in Vietnam from August 26, 1968 to October 26, 1968.  In May 2009, JSRRC responded to the RO's request for the timeframe requested.  However, there is no indication that the RO requested information for the Veteran's entire service aboard the USS Prime, i.e. from January 3, 1969, to August 27, 1970.  Therefore, on remand, deck logs from the USS Prime for the Veteran's service from January 3, 1969, to August 27, 1970, must be requested and his service in Vietnam must be verified.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact National Archives and Records Administration (NARA) located at the Modern Military Branch, National Archives, 8601 Adelphi Road, College Park, MD 20740 and request it provide copies of the deck logs for the USS Prime from January 3, 1969, to August 27, 1970.  This request is for purposes of determining whether the USS Prime was deployed and anchored in the bays, seas, and rivers of Vietnam while the Veteran was on board.  If no records are available, a response to that effect is required and should be documented in the file and the Veteran appropriately notified. 

2.  Ask the National Personnel Records Center (NPRC) to indicate whether the Veteran had service on the landmass of the Republic of Vietnam or in its inland waterways from January 3, 1969, to August 27, 1970.

3. After securing the above deck logs, send them to the JSRRC and ask the JSRRC if there is any evidence of (a) in-service herbicide exposure for the Veteran or (b) service on the landmass of the Republic of Vietnam or (c) service in its inland waterways from January 3, 1969, to August 27, 1970. 

4.  Then, after securing the above records, readjudicate the claim.  If the claim is not granted, send the Veteran and his attorney a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



